Order entered June 13, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00845-CR

                       BILLY BOB BOWEN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-54570-N

                                     ORDER

      We REINSTATE this appeal.

      We abated because appellant’s brief, originally due on January 29, 2022, had

not been filed. On June 9, 2022, a hearing was held, and the trial court found that

appellant desires to appeal, his appointed counsel has not abandoned the appeal,

and counsel represented she would file appellant’s brief by June 20, 2022. We

ADOPT those findings.
      We ORDER appellant’s brief due by June 20, 2022. We caution that the

failure to file a brief by that date will result in the Court taking whatever action it

deems appropriate to ensure this appeal proceeds in a more timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable Hector

Garza, Presiding Judge, 195th Judicial District Court; and to counsel for all parties.


                                              /s/    ERIN A. NOWELL
                                                     JUSTICE